Ok APPLICATION FOR REHEARING.
By lit. Justice Blanobakd,
The appeal in this case was, on motion for counsel for appellee, dismissed because of the failure to file the transcript within the legal delay.
The State presents an application for rehearing on the ground that the failure to file the transeript in time was due to the illness of the Attorney General.
There is no law or rule of practice to which we have been referred that makes the illness of the Attorney General a sufficient excuse for not filing an appeal within the time prescribed by law.
*599Besides, the State appears to hare been represented in this litigation by counsel associated with the Attorney General. The names of "three other lawyers are found appended, along with that of the Attorney General, -to tbs brief filed on behalf of the State.
One extension of time in which to file the appeal had befen granted, and if that had not sufficed, the court would, upon proper showing made, have granted another extension had the same been applied for.
The court is constrained to deny the application for rehearing and, ¡accordingly, the -same is refused.